DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-4,8,10-12,17,19,31-35, 38-39,41,43-44,50 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai (US 20200221281 A1), hereafter R1, in view of Shi (US 20180270790 A1), hereafter S1.
Regarding Claim 1, R1 discloses the below limitation:	receiving a (R1 Par 77 UE 100 receives encrypted PLMN list from VPLMN 200; Fig 15 block 1504);	decrypting the encrypted paging information to identify paging information (Par 77 UE 100 decrypts the received PLMN list using secret key ("K"); Fig 15 block 1506),	wherein the encrypted paging information is decrypted based on information obtained during at least one of a registration procedure or a radio access network (see Fig 3 wherein PLMN selection occurs after registration); and	determining whether to communicate with the BS based on the paging information (Par 77 after UE 100 decrypts PLMN list, it decides whether to accept registration or select some other PLMN; Fig 15 blocks 1508-1512).
R1 does not disclose the below limitation:	receiving a paging message from a base station (BS), the paging message including encrypted paging information;
S1 does disclose the below limitation:	receiving a paging message from a base station (BS), the paging message including encrypted paging information (S1 Fig 1 block 103 UE receives indication information for indicating paging group indices transmitted by a base station);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine encrypting information sent to a UE after a registration procedure and having the UE decrypt the information to establish communication with a BS as disclosed in R1 with the further clarification that the encrypted information is paging information as disclosed in S1. The encrypted PLMN list discussed in R1 could be interpreted as paging information, but S1 removes any ambiguity as to its interpretation. S1 similarly contemplates transmitting encrypted paging information to UE, though it does not transmit this information for the purpose of allowing the UE to determine whether or not to communicate with a BS. By combining the PLMN selection method of R1 with the encrypted paging information of S1, a POSITA would be able to recreate the instant invention. Encrypting paging information is known in the art, as is performing a selection procedure at a UE. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, R1 and S1 disclose the limitations of Claim 1.
R1 does not disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information,	wherein the information includes a mapping between different paging information and indices associated with the different paging information, and	the encrypted paging information is decrypted based on the mapping.
S1 does disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information (S1 Fig 1 block 103 UE receives paging group indices with downlink data transmission (see also Par 76)),	wherein the information includes a mapping between different paging information and indices associated with the different paging information (Fig 1 block 103 wherein first-grade and second-grade paging group indices are disclosed), and	the encrypted paging information is decrypted based on the mapping (Fig 1 block 105 UE decodes downlink data channel upon verifying indices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with using an index (or indices) associated with the encrypted paging information as disclosed in S1. Using an index for encrypted information helps the UE identify the parts of the encrypted information that is relevant to it and only decrypt that relevant portion. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, R1 and S1 disclose the limitations of Claim 3.
R1 further discloses the below limitation:	wherein the mapping is received during the registration procedure (R1 Par 77 wherein steps occur during registration of UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with receiving the mapping of paging information during a registration procedure, as disclosed in R1. R1 includes a registration method in which information (i.e. mapping information) is communicated to a UE to facilitate a PLMN selection after registration. The PLMN list is sent to the UE during registration, thus sending mapping information to a UE during registration can be inferred from this. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, R1 and S1 disclose the limitations of Claim 3.
R1 further discloses the below limitation:	the index is scrambled based on a shared key between the UE and the BS, wherein the shared key includes one of a non-access stratum (NAS) ciphering key or an access stratum (AS) ciphering key (R1 Par 13/34 discloses usage of NAS during registration; Par 77 secret key "K" is shared between UE and BS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with usage of NAS for encryption/decryption as disclosed in R1. NAS is known in the art, and its usage for the purpose of encrypting/decrypting information does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, R1 and S1 disclose the limitations of Claim 1.
R1 does not disclose the below limitation:	wherein the encrypted paging information includes a temporary mobile subscriber identifier (TMSI) associated with the UE,	wherein the information includes an association of different TMSI with different paging information, and	the encrypted paging information is decrypted based on the association.
S1 does disclose the below limitation:	wherein the encrypted paging information includes a temporary mobile subscriber identifier (TMSI) associated with the UE (S1 Fig 4 block 401 allocating an S-TMSI for UE),	wherein the information includes an association of different TMSI with different paging information (Fig 4 block 403-404 calculating paging group index based on S-TMSI), and	the encrypted paging information is decrypted based on the association (Fig 4 transmitting second-grade paging group index calculated with S-TMSI; Fig 1 block 105 UE decodes downlink data channel upon verifying indices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with usage of a TMSI to identify a particular UE and the paging information associated with it, as disclosed in S1. TMSI is known in the art as a way to identify a particular UE, and tagging data intended for a particular UE with an identifier of that UE is also known in the art. Combining the methods of identifying a UE and tagging packets with the identifier is known in the art and used for methods such as the ones described herein. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, R1 and S1 disclose the limitations of Claim 10.
R1 does not disclose the below limitation:	wherein the information further includes an offset, and	wherein the decrypting includes modifying the TMSI based on the offset to identify the paging information.
S1 does disclose the below limitation:	wherein the information further includes an offset (S1 Fig 1 block 103 UE receives paging group indices (e.g. offsets)), and	wherein the decrypting includes modifying the TMSI based on the offset to identify the paging information (see Fig 7 wherein TMSI is modified by a number of bits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with usage of an offset and modifying the TMSI based on a specified number of bits (e.g. offset) as disclosed in S1. Offsets and indices are known in the art, and their usage to modify identifiers are also known. Modifying a TMSI based on a received offset could improve efficiency of decryption by skipping over unnecessary data without decrypting it. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, R1 and S1 disclose the limitations of Claim 1.
R1 does not disclose the below limitation:	further comprising determining a paging occasion for receiving the paging message based on a primary temporary mobile subscriber identifier (TMSI) of the UE.
S1 does disclose the below limitation:	further comprising determining a paging occasion for receiving the paging message based on a primary temporary mobile subscriber identifier (TMSI) of the UE (S1 Par 142 network identity may be based on inherent identities of the UE (e.g. TMSI) and network parameters; Par 143 network configuration parameter may be a number nB of paging occasions of a cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with using a UE identifier (i.e. a TMSI) to determine a paging occasion as disclosed in S1. When the identity of a given UE is known and paging information is associated with specific UE, the UE can be improve efficiency by only receiving packets during particular occasions based on its identity. As seen in the prior art, paging occasions and network identifiers like TMSI are both known in the art. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, R1 and S1 disclose the limitations of Claim 1.
R1 further discloses the below limitation:	wherein the paging message includes integrity protection code for the paging information (R1 Par 77 PLMN list can be integrity protected), and wherein the decrypting includes:	generating a code based on the paging information (Par 77 PLMN list can be integrity protected using secret key ("K"); see also Par 78-79 and 85);	descrambling the integrity protection code based on a key (Par 77 UE 100 decrypts the received PLMN list using secret key ("K")); and	comparing the generated code to the descrambled integrity protection code (Fig 5 step 13 comparing received and stored integrity protected code; see also Par 174).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with using integrity protected code with the paging information and a secret key to aid in decryption, as disclosed in R1. Integrity protected code is known in the art, and its usage does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, R1 and S1 disclose the limitations of Claim 1.
R1 further discloses the below limitation:	transmitting one of a service request or a resume request to the BS (R1 Par 162 UE 100 can initiate a Service Request);	wherein the one of the service request or the resume request includes the paging information (Par 162 UE 100 can initiate a Service Request after successfully executing registration procedure by setting ngKSI (e.g. paging information) to 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with transmitting a service request to a UE that includes paging information as disclosed in R1. Allowing a UE to initiate a service request is valuable in modern 5G architecture because of slice architecture wherein a given service request may only be accomplish by a particular slice. Including paging information with this service request further increases efficiency. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 31, R1 discloses the below limitation:	an interface (R1 Fig 14 communicator 120)	configured to obtain a (Par 77 UE 100 receives encrypted PLMN list from VPLMN 200; Fig 15 block 1504); and	a processing system (Fig 14 processor 140) configured to:	decrypt the encrypted paging information to identify paging information (Par 77 UE 100 decrypts the received PLMN list using secret key ("K"); Fig 15 block 1506),	wherein the encrypted paging information is decrypted based on information obtained during at least one of a registration procedure or a radio access network (RAN)-based Notification Area Update (RNAU) (see Fig 3 wherein PLMN selection occurs after registration); and	determine whether to communicate with the BS based on the paging information (Par 77 after UE 100 decrypts PLMN list, it decides whether to accept registration or select some other PLMN; Fig 15 blocks 1508-1512).
R1 does not disclose the below limitation:	configured to obtain a paging message from a base station (BS),
S1 does disclose the below limitation:	configured to obtain a paging message from a base station (BS) (S1 Fig 1 block 103 UE receives indication information for indicating paging group indices transmitted by a base station),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine encrypting information sent to a UE after a registration procedure and having the UE decrypt the information to establish communication with a BS as disclosed in R1 with the further clarification that the encrypted information is paging information as disclosed in S1. The encrypted PLMN list discussed in R1 could be interpreted as paging information, but S1 removes any ambiguity as to its interpretation. S1 similarly contemplates transmitting encrypted paging information to UE, though it does not transmit this information for the purpose of allowing the UE to determine whether or not to communicate with a BS. By combining the PLMN selection method of R1 with the encrypted paging information of S1, a POSITA would be able to recreate the instant invention. Encrypting paging information is known in the art, as is performing a selection procedure at a UE. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 32, R1 and S1 disclose the limitations of Claim 31.
R1 does not disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information,	wherein the information includes a mapping between different paging information and indices associated with the different paging information, and	the encrypted paging information is decrypted based on the mapping.
S1 does disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information (S1 Fig 1 block 103 UE receives paging group indices with downlink data transmission (see also Par 76)),	wherein the information includes a mapping between different paging information and indices associated with the different paging information (Fig 1 block 103 wherein first-grade and second-grade paging group indices are disclosed), and	the encrypted paging information is decrypted based on the mapping (Fig 1 block 105 UE decodes downlink data channel upon verifying indices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication combine the aforementioned method for wireless communication with using an index (or indices) associated with the encrypted paging information as disclosed in S1. Using an index for encrypted information helps the UE identify the parts of the encrypted information that is relevant to it and only decrypt that relevant portion. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 33, R1 and S1 disclose the limitations of Claim 32.
R1 further discloses the below limitation:	the index is scrambled based on a shared key between a user equipment (UE) and the BS (R1 Par 77 secret key "K" is shared between UE and BS).
R1 does not disclose the below limitation:	wherein the mapping includes a fixed mapping,
S1 does disclose the below limitation:	wherein the mapping includes a fixed mapping (S1 Par 97 number of bits for a paging field may be fixed),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication with usage of a shared key as disclosed in R1 to decode a fixed mapping as disclosed in S1. A shared key makes it easier to securely encrypt/decrypt information between two devices. A fixed mapping makes the mapping for predictable and thus more efficient to apply the shared key to in order to properly decrypt. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 34, R1 and S1 disclose the limitations of Claim 31.
R1 does not disclose the below limitation:	wherein the encrypted paging information includes a temporary mobile subscriber identifier (TMSI) associated with a user equipment (UE),	wherein the information includes an association of different TMSI with different paging information, and	the encrypted paging information is decrypted based on the association.
S1 does disclose the below limitation:	wherein the encrypted paging information includes a temporary mobile subscriber identifier (TMSI) associated with a user equipment (UE) (S1 Fig 4 block 401 allocating an S-TMSI for UE),	wherein the information includes an association of different TMSI with different paging information (Fig 4 block 403-404 calculating paging group index based on S-TMSI), and	the encrypted paging information is decrypted based on the association (Fig 4 transmitting second-grade paging group index calculated with S-TMSI; Fig 1 block 105 UE decodes downlink data channel upon verifying indices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication with usage of a TMSI to identify a particular UE and the paging information associated with it, as disclosed in S1. TMSI is known in the art as a way to identify a particular UE, and tagging data intended for a particular UE with an identifier of that UE is also known in the art. Combining the methods of identifying a UE and tagging packets with the identifier is known in the art and used for methods such as the ones described herein. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 35, R1 and S1 disclose the limitations of Claim 34.
R1 does not disclose the below limitation:	wherein the information further includes an offset, and	wherein the processing system is further configured to modify the TMSI based on the offset to identify the paging information.
S1 does disclose the below limitation:	wherein the information further includes an offset (S1 Fig 1 block 103 UE receives paging group indices (e.g. offsets)), and	wherein the processing system is further configured to modify the TMSI based on the offset to identify the paging information (see Fig 7 wherein TMSI is modified by a number of bits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication with usage of an offset and modifying the TMSI based on a specified number of bits (e.g. offset) as disclosed in S1. Offsets and indices are known in the art, and their usage to modify identifiers are also known. Modifying a TMSI based on a received offset could improve efficiency of decryption by skipping over unnecessary data without decrypting it. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 38, R1 and S1 disclose the limitations of Claim 31.
R1 further discloses the below limitation:	wherein the paging message includes integrity protection code for the paging information (R1 Par 77 PLMN list can be integrity protected), and wherein the processing system is further configured to:	generate a code based on the paging information (Par 77 PLMN list can be integrity protected using secret key ("K"); see also Par 78-79 and 85);	descramble the integrity protection code based on a key (Par 77 UE 100 decrypts the received PLMN list using secret key ("K")); and	compare the generated code to the descrambled integrity protection code (Fig 5 step 13 comparing received and stored integrity protected code; see also Par 174).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication with using integrity protected code with the paging information and a secret key to aid in decryption, as disclosed in R1. Integrity protected code is known in the art, and its usage does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 39, R1 and S1 disclose the limitations of Claim 31.
R1 further discloses the below limitation:	transmit one of a service request or the resume request includes the paging information (R1 Par 162 UE 100 can initiate a Service Request after successfully executing registration procedure by setting ngKSI (e.g. paging information) to 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication with transmitting a service request to a UE that includes paging information as disclosed in R1. Allowing a UE to initiate a service request is valuable in modern 5G architecture because of slice architecture wherein a given service request may only be accomplish by a particular slice. Including paging information with this service request further increases efficiency. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 41, R1 discloses the below limitation:	encrypting (R1 Par 73 VPLMN receives the PLMN list that is protected using a public key of the UE 100; see also Fig 16); and	transmitting a paging message to one of a user equipment (UE) or another BS for transmission to the UE, the paging message including the encrypted paging information (Par 73 VPLMN 200 sends the received PLMN list to the UE 100; see also Fig 15 block 1504).
R1 does not disclose the below limitation:	encrypting paging information;
S1 does disclose the below limitation:	encrypting paging information (S1 Fig 1 block 103 UE receives indication information for indicating paging group indices transmitted by a base station);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the encryption of a packet of information at a BS after a registration procedure, as disclosed in R1, further with having the packet encrypted by the BS be related to paging information, as disclosed in S1. While S1 doesn’t explicitly disclose encrypting paging information at the BS, it does disclose calculating an indices for paging information at the BS. Combining the encryption at BS of R1 with performing some function on paging information as seen in S1 recreates the instant invention. Encrypting information at a base station and then transmitting it to a UE is well-known in the art, and the claim as written does not do anything to distinguish itself over the prior art. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 43, R1 and S1 disclose the limitations of Claim 41.
R1 does not disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information,	wherein the information includes a mapping between different paging information and indices associated with the different paging information, and	the paging information is encrypted based on the mapping.
S1 does disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information (S1 Fig 1 block 103 UE receives paging group indices with downlink data transmission (see also Par 76)),	wherein the information includes a mapping between different paging information and indices associated with the different paging information (Fig 1 block 103 wherein first-grade and second-grade paging group indices are disclosed), and	the paging information is encrypted based on the mapping (Fig 1 block 105 UE decodes downlink data channel upon verifying indices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with using an index (or indices) associated with the encrypted paging information as disclosed in S1. Using an index for encrypted information helps the UE identify the parts of the encrypted information that is relevant to it and only decrypt that relevant portion. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 44, R1 and S1 disclose the limitations of Claim 43.
R1 further discloses the below limitation:	wherein the mapping is received from a network during one of paging of the UE or connection of the UE to the BS (R1 Par 77 wherein steps occur during registration of UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with performing the steps during a connection (e.g. registration) between UE and BS as disclosed in R1. Performing the steps of encrypting communication between a BS and UE necessarily need to be while the BS and UE are in communication. This claim does not significantly contribute to the novelty of the invention because it was already understood that the steps are performed during a paging procedure or some other connection between the BS and a UE. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 50, R1 and S1 disclose the limitations of Claim 43.
R1 does not disclose the below limitation:	further comprising transmitting the mapping to the another BS.
S1 does disclose the below limitation:	further comprising transmitting the mapping to the another BS (S1 Fig 5 wherein mapping between indices and paging groups is sent from MME (i.e. a network node analogous to base station) to base station).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned method for wireless communication with communicating a mapping of a UE and paging information from the instant BS to a second BS, as disclosed in S1. BS to BS communication is well-known in the art, and sending mapping information is not novel. Mapping information may be sent to facilitate handoff of the UE to the second BS, to use the second BS as a relay, or for some other reason. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 68, R1 discloses the below limitation:	a processing system (R1 Fig 2 wherein VPLMN 200 contains AMF 210 and SEAF 220 (see also S1 see also Fig 8 apparatus for paging UE 800 and/or Fig 13 base station 1300)) configured to	encrypt (R1 Par 73 VPLMN receives the PLMN list that is protected using a public key of the UE 100; see also Fig 16); and	an interface configured to output a paging message for transmission to one of a user equipment (UE) or another BS for transmission to the UE, the paging message including the encrypted paging information (Par 73 VPLMN 200 sends the received PLMN list to the UE 100; see also Fig 15 block 1504).
R1 does not disclose the below limitation:	encrypt paging information;
S1 does disclose the below limitation:	encrypt paging information (S1 Fig 1 block 103 UE receives indication information for indicating paging group indices transmitted by a base station);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the encryption of a packet of information at a BS after a registration procedure, as disclosed in R1, further with having the packet encrypted by the BS be related to paging information, as disclosed in S1. While S1 doesn’t explicitly disclose encrypting paging information at the BS, it does disclose calculating an indices for paging information at the BS. Combining the encryption at BS of R1 with performing some function on paging information as seen in S1 recreates the instant invention. Encrypting information at a base station and then transmitting it to a UE is well-known in the art, and the claim as written does not do anything to distinguish itself over the prior art. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 69, R1 and S1 disclose the limitations of Claim 68.
R1 does not disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information,	wherein the information includes a mapping between different paging information and indices associated with the different paging information, and	the paging information is encrypted based on the mapping.
S1 does disclose the below limitation:	wherein the encrypted paging information includes an index associated with the paging information (S1 Fig 1 block 103 UE receives paging group indices with downlink data transmission (see also Par 76)),	wherein the information includes a mapping between different paging information and indices associated with the different paging information (Fig 1 block 103 wherein first-grade and second-grade paging group indices are disclosed), and	the paging information is encrypted based on the mapping (Fig 1 block 105 UE decodes downlink data channel upon verifying indices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1 and S1, to combine the aforementioned apparatus for wireless communication with using an index (or indices) associated with the encrypted paging information as disclosed in S1. Using an index for encrypted information helps the UE identify the parts of the encrypted information that is relevant to it and only decrypt that relevant portion. Therefore, it would have been obvious to combine R1 and S1 to obtain the invention, as specified in the instant claim.

Claims 14-15, 36-37, 51, 53 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of S1 and further in view of Rune (US 20210014827 A1), hereafter R2.
Regarding Claim 14, R1 and S1 disclose the limitations of Claim 1.
R1 and S1 do not disclose the below limitation:	wherein the encrypted paging information includes a radio network temporary identifier (RNTI) associated with the UE,	wherein the information includes an association of different RNTI with different paging information, and	the encrypted paging information is decrypted based on the association.
R2 does disclose the below limitation:	wherein the encrypted paging information includes a radio network temporary identifier (RNTI) associated with the UE (R2 Par 66 UE has an I-RNTI associated with itself),	wherein the information includes an association of different RNTI with different paging information (Par 66 UE checks paging information for UE ID(s) (e.g. I-RNTI) to see if the page is intended for itself), and	the encrypted paging information is decrypted based on the association (Par 66 UE decodes the DCI on the PDCCH using UE ID (e.g. I-RNTI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned method for wireless communication with the usage of an RNTI to identify a specific UE and paging information associated with that UE as disclosed in R2. Paragraph 37 of the instant spec discusses using an RNTI as a UE ID. R2 similarly uses an I-RNTI to uniquely identify a UE and further uses the UE ID to decode received paging information. Using RNTI as a unique UE ID is known in the art, as is using UE IDs to encode/decode information. Applying these methods to encoding/decoding paging information is not sufficient to establish novelty, as paging information is a type of information commonly decoded at a UE. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, R1 and S1 disclose the limitations of Claim 14.
R1 and S1 do not disclose the below limitation:	wherein the information further includes an offset, and wherein the decrypting includes modifying the RNTI based on the offset to identify the paging information.
R2 does disclose the below limitation:	wherein the information further includes an offset, and wherein the decrypting includes modifying the RNTI based on the offset to identify the paging information (R2 Par 68 UE ID (e.g. RNTI) of L-bits is truncated to K-bits in order to increase efficiency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned method for wireless communication with modifying the RNTI (e.g. UE ID) via truncation in order to make it more efficient to identify UE ID and therefore associated paging information as disclosed in R2. While the instant invention doesn’t specifically contemplate truncation, an offset claimed in the instant invention could be used to accomplish a truncation as discussed in R2. R2 uses truncation to shorten the length of an UE ID (e.g. RNTI) and make it more efficient to parse and identify packets using the UE ID. Packets such as paging information can be parsed more efficiently by using an offset to read only a truncated portion of a UE ID associated with the paging information. Truncation is a form of modification, and the data discussed in R2 could be paging data. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim.
Regarding Claim 36, R1 and S1 disclose the limitations of Claim 31.
R1 and S1 do not disclose the below limitation:	wherein the encrypted paging information includes a radio network temporary identifier (RNTI) associated with a user equipment (UE),	wherein the information includes an association of different RNTI with different paging information, and	the encrypted paging information is decrypted based on the association.
R2 does disclose the below limitation:	wherein the encrypted paging information includes a radio network temporary identifier (RNTI) associated with a user equipment (UE) (R2 Par 66 UE has an I-RNTI associated with itself),	wherein the information includes an association of different RNTI with different paging information (Par 66 UE checks paging information for UE ID(s) (e.g. I-RNTI) to see if the page is intended for itself), and	the encrypted paging information is decrypted based on the association (Par 66 UE decodes the DCI on the PDCCH using UE ID (e.g. I-RNTI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned apparatus for wireless communication with the usage of an RNTI to identify a specific UE and paging information associated with that UE as disclosed in R2. Paragraph 37 of the instant spec discusses using an RNTI as a UE ID. R2 similarly uses an I-RNTI to uniquely identify a UE and further uses the UE ID to decode received paging information. Using RNTI as a unique UE ID is known in the art, as is using UE IDs to encode/decode information. Applying these methods to encoding/decoding paging information is not sufficient to establish novelty, as paging information is a type of information commonly decoded at a UE. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim.
Regarding Claim 37, R1 and S1 disclose the limitations of Claim 36.
R1 and S1 do not disclose the below limitation:	wherein the processing system is further configured to modify the RNTI based on the offset to identify the paging information.
R2 does disclose the below limitation:	wherein the processing system is further configured to modify the RNTI based on the offset to identify the paging information (R2 Par 68 UE ID (e.g. I-RNTI) of L-bits is truncated to K-bits in order to increase efficiency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned apparatus for wireless communication with modifying the RNTI (e.g. UE ID) via truncation in order to make it more efficient to identify UE ID and therefore associated paging information as disclosed in R2. While the instant invention doesn’t specifically contemplate truncation, an offset claimed in the instant invention could be used to accomplish a truncation as discussed in R2. R2 uses truncation to shorten the length of an UE ID (e.g. RNTI) and make it more efficient to parse and identify packets using the UE ID. Packets such as paging information can be parsed more efficiently by using an offset to read only a truncated portion of a UE ID associated with the paging information. Truncation is a form of modification, and the data discussed in R2 could be paging data. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim.
Regarding Claim 51, R1 and S1 disclose the limitations of Claim 41.
R1 and S1 do not disclose the below limitation:	associating a radio network temporary identifier (RNTI) of the UE with the paging information, wherein the encrypted paging information includes the RNTI, and	wherein the information includes an association of different RNTI with different paging information, and	the paging information is encrypted based on the association.
R2 does disclose the below limitation:	associating a radio network temporary identifier (RNTI) of the UE with the paging information, wherein the encrypted paging information includes the RNTI (R2 Par 66 UE has an I-RNTI associated with itself), and	wherein the information includes an association of different RNTI with different paging information (Par 66 UE checks paging information for UE ID(s) (e.g. I-RNTI) to see if the page is intended for itself (showing paging is mapped to different I-RNTIs)), and	the paging information is encrypted based on the association (Par 66 UE decodes the DCI on the PDCCH using UE ID (e.g. I-RNTI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned method for wireless communication with the usage of an RNTI to identify a specific UE and paging information associated with that UE as disclosed in R2. Paragraph 37 of the instant spec discusses using an RNTI as a UE ID. R2 similarly uses an I-RNTI to uniquely identify a UE and further uses the UE ID to decode received paging information. Using RNTI as a unique UE ID is known in the art, as is using UE IDs to encode/decode information. Applying these methods to encoding/decoding paging information is not sufficient to establish novelty, as paging information is a type of information commonly decoded at a UE. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim.
Regarding Claim 53, R1 and S1 disclose the limitations of Claim 51.
R1 and S1 do not disclose the below limitation:	further comprising transmitting the RNTI of the UE associated with the paging information to the another BS.
R2 does disclose the below limitation:	further comprising transmitting the RNTI of the UE associated with the paging information to the another BS (R2 Par 191 information from a host computer (which could be interpreted as a base station) passes through base station to reach UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned method for wireless communication with transmitting the information related to the RNTI of the UE to another BS as disclosed in R2. Transmitting information to another base station can be for the purpose of relay, as disclosed in R2, or to facilitate handover, which is also known in the art. Merely sending information to another base station is sufficient to establish novelty. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim. 
Regarding Claim 74, R1 and S1 disclose the limitations of Claim 68.
R1 and S1 do not disclose the below limitation:	associate a radio network temporary identifier (RNTI) of the UE with the paging information, wherein the encrypted paging information includes the RNTI, and	wherein the information includes an association of different RNTI with different paging information, and	the paging information is encrypted based on the association.
R2 does disclose the below limitation:	associate a radio network temporary identifier (RNTI) of the UE with the paging information, wherein the encrypted paging information includes the RNTI (R2 Par 66 UE has an I-RNTI associated with itself), and	wherein the information includes an association of different RNTI with different paging information (Par 66 UE checks paging information for UE ID(s) (e.g. I-RNTI) to see if the page is intended for itself (showing paging is mapped to different I-RNTIs)), and	the paging information is encrypted based on the association (Par 66 UE decodes the DCI on the PDCCH using UE ID (e.g. I-RNTI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of R1, S1 and R2, to combine the aforementioned apparatus for wireless communication with the usage of an RNTI to identify a specific UE and paging information associated with that UE as disclosed in R2. Paragraph 37 of the instant spec discusses using an RNTI as a UE ID. R2 similarly uses an I-RNTI to uniquely identify a UE and further uses the UE ID to decode received paging information. Using RNTI as a unique UE ID is known in the art, as is using UE IDs to encode/decode information. Applying these methods to encoding/decoding paging information is not sufficient to establish novelty, as paging information is a type of information commonly decoded at a UE. Therefore, it would have been obvious to combine R1, S1 and R2 to obtain the invention, as specified in the instant claim.



Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of dependent Claim 5, namely “updated mapping between the different paging information and the indices associated with the different paging information”, is not present in the cited prior. Maintaining a mapping of different indices relating to paging information is known in the art (see S1 Fig 1), but updating the indices after they have been calculated is not disclosed. Updating indices relating to a particular set of information over time is known as packets of data may change, but a combination of a reference that teaches that with F1 and S1, in addition to the limitations of the base claim and all intervening claims, is an unreasonable combination. Typically indices relating to encrypted information is not updated because the encrypted information is expected to stay the same until it is decrypted for the sake of preventing errors during decryption. For this reason, Claim 5 would be in condition for allowance is rewritten in independent form including all limitations of the base claim (Claim 1) and all intervening claims (Claims 3-4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Primary Examiner, Art Unit 2412